Case 3:13-cv-01132-RNC Document 1059 Filed 01/25/19 Page 1 of 7




                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT

 GERVIL ST. LOUIS, a/k/a ST. LOUIS GERVIL,           Civil Action No.: 3:13-cv-01132 (RNC)

               Plaintiff,

                            v.

 DOUGLAS PERLITZ; FATHER PAUL E. CARRIER,
 S.J.; HOPE E. CARTER; HAITI FUND, INC.;
 FAIRFIELD UNIVERSITY; THE SOCIETY OF JESUS OF
 NEW     ENGLAND;      SOVEREIGN    MILITARY
 HOSPITALLER ORDER OF ST. JOHN OF JERUSALEM
 OF RHODES AND OF MALTA, AMERICAN
 ASSOCIATION, U.S.A., a/k/a ORDER OF MALTA,
 AMERICAN ASSOCIATION, USA JOHN DOE ONE;
 JOHN DOE TWO; JOHN DOE THREE; JOHN DOE
 FOUR; JOHN DOE FIVE; JOHN DOE SIX; and JOHN
 DOE SEVEN,

                Defendants.
 This document applies to:
 Lecenat v. Perlitz, et al., 3:13-cv-01633-RNC
 Deriza v. Perlitz, et al., 3:14-cv-00668-RNC        January 25, 2019


 PLAINTIFFS’ UNOPPOSED MOTION FOR LEAVE TO AMEND THEIR
           COMPLAINTS PURSUANT TO RULE 15(a)(2)
       Pursuant to Rule 15(a)(2) of the Federal Rules of Civil Procedure, Plaintiffs Gesner

Lecenat a/k/a Lecenat Gesner and Jason Maxwel Deriza a/k/a Deriza Jason Maxwel

a/k/a Jason Maxwel Derizard a/k/a Derizard Jason Maxwel (together, the “Plaintiffs”)

respectfully move the Court for leave to file their First Amended Complaint and Jury

Trial Demand (“Amended Complaint,” attached hereto as Exhibit A) against the

Defendants Douglas Perlitz; Fairfield University, the Society of Jesus of New England

(the “New England Jesuit Order”), the Haiti Fund, Inc. (the “Haiti Fund”), the Sovereign



                                                 1
Case 3:13-cv-01132-RNC Document 1059 Filed 01/25/19 Page 2 of 7




Military Hospitaller Order of St. John of Jerusalem of Rhodes and of Malta, American

Association, U.S.A. (a/k/a Order of Malta, American Association, USA) (the “Order of

Malta”), Hope Carter (“Carter”), and Father Paul E. Carrier, S.J. (“Father Carrier”)

(collectively, “Defendants”) and in support thereof state:

       1.     Plaintiffs and their counsel are pleased to report that the parties, subject to

Court approval, have reached a global settlement of the actions brought by Plaintiffs, the

other actions that have been consolidated with these actions, and the claims of all other

persons who were sexually abused by Defendant Douglas Perlitz or anyone else affiliated

with the school and programs commonly known as “Project Pierre Toussaint” or “PPT.”

That settlement is embodied in a Settlement Agreement that provides for creation of a

Settlement Fund in the amount of $60,000,000 and a separate Settlement Administration

Fund in the amount of $1,200,000. As of the date of this filing, Defendants have fully

funded both the Settlement Fund and the Settlement Administration Fund. Plaintiffs will

be filing shortly a motion for preliminary approval of the Settlement Agreement and

entry of a Preliminary Approval Order. 1
       2.     These cases arise from the sexual molestation of over 100 Haitian boys,

including Plaintiffs Gesner Lecenat a/k/a Lecenat Gesner and Jason Maxwel Deriza

a/k/a Deriza Jason Maxwel a/k/a Jason Maxwel Derizard a/k/a Derizard Jason

Maxwel, by Defendant Douglas Perlitz (“Perlitz”), while Perlitz was operating a

residential school which, Plaintiffs allege, was under the auspices and supervision of

Defendants Fairfield University, the Society of Jesus of New England (the “New England

Jesuit Order”), the Haiti Fund, Inc. (the “Haiti Fund”), the Sovereign Military Hospitaller



1The description of the settlement included herein is solely for information purposes.
The full terms of the settlement are set forth in the Settlement Agreement, exhibits and
related documents, which take precedence of the description herein.


                                             2
Case 3:13-cv-01132-RNC Document 1059 Filed 01/25/19 Page 3 of 7




Order of St. John of Jerusalem of Rhodes and of Malta, American Association, U.S.A.

(a/k/a Order of Malta, American Association, USA) (the “Order of Malta”), Hope Carter

(“Carter”), and Father Paul E. Carrier, S.J. (“Father Carrier”).

         3.   As set forth more fully in the Plaintiffs’ complaints and in the proposed

Amended Complaint, which is attached as Exhibit A, Perlitz was convicted in 2011 of

violating 18 U.S.C. § 2423(b), Travel With Intent To Engage In Illicit Sexual Conduct, after

he had molested numerous children in his care over a period of many years. Plaintiffs

allege that the other Defendants did not take any steps whatsoever to prevent or stop the

abuse.

         4.   Plaintiffs, along with other Perlitz victims, have filed lawsuits in this Court

arising out of the abuse. After the completion of all discovery, and while motions for

summary judgment were pending, the parties engaged in mediation which, after

extensive arms’ length negotiations, resulted in execution of the Settlement Agreement.

Plaintiffs and their counsel believe that the proposed settlement offers significant benefits

to the Plaintiffs, and that it is fair, reasonable, adequate, and is in the best interests of all

plaintiffs in the consolidated actions and other victims of abuse at PPT. Defendants have

denied and continue to deny that they have committed any act or omission giving rise to

any liability and contend they have valid defenses to the claims, but have concluded that

settlement is desirable in order to avoid the time, expense, and inherent uncertainties of

defending protracted litigation and to resolve, finally and completely, all pending and

potential claims of all plaintiffs, other alleged victims identified by Plaintiffs’ counsel, and

all other persons who claim to have been subjected to sexual abuse by Perlitz or anyone

else affiliated with PPT and who may claim that any Defendant bears legal responsibility

with respect to such abuse.

         5.   The settlement reached by the parties calls for Plaintiffs to amend their



                                               3
Case 3:13-cv-01132-RNC Document 1059 Filed 01/25/19 Page 4 of 7




complaints to puruse their claims on behalf of themselves and all others similarly

situated, and thus to add class action allegations to their pleading. The settlement, if

approved by the Court, will be effectuated through the certification of a settlement class

as described in the proposed Amended Complaint, and the procedures set forth in the

Settlement Agreement by which victims of sexual abuse may assert claims against the

Settlement Fund. All Qualifying Settlement Class Members will receive a pro rata share

of the Settlement Fund, less amounts used to pay attorneys’ fees and costs awarded and

paid to Class Counsel, and administrative costs to the extent they exceed the amount of

the Settlement Administration Fund. The approximately 133 persons who either have

filed an action that is part of these consolidated actions, or have separately been identified

by Plaintiffs’ counsel and who have been interviewed by or provided fact sheets to

Defendants’ counsel, are deemed “Vetted Settlement Class Members” and, if they submit

a properly-filled out claim form, will be deemed Qualifying Settlement Class Members.

Other persons also may file claims and, if such claims are allowed, will also be deemed

Qualifying Settlement Class Members. The settlement will be a full and complete

resolution of all claims that have been, could be, or could have been brought by any class

member against any Defendant on account of any person claiming to have been subjected

to sexual abuse by Perlitz or anyone else affiliated with PPT and who may claim that any

Defendant bears legal responsibility with respect to such abuse, excepting only those

persons who file timely, valid opt-out notices.

       6.     Defendants consent to this motion solely for purposes of facilitating

amendments to Plaintiffs’ complaints to effectuate the proposed settlement described

herein.

       7.     As the proposed amended complaint demonstrates, Plaintiffs are not

adding new parties nor are they adding new counts or damages claims.



                                              4
Case 3:13-cv-01132-RNC Document 1059 Filed 01/25/19 Page 5 of 7




       8.     A party may amend its complaint with leave of court. FED. R. CIV. P. 15

(a)(2). “The court should freely give leave when justice so requires.” Id.

       9.     In this case, justice requires that Plaintiffs amend their complaint so that

Rule 23 allegations can be added, in order to effectuate the proposed settlement. Plaintiffs

request that, as part of the Preliminary Approval Order, the Court conditionally certify

the proposed class as a Settlement Class. In the event the settlement is not approved, the

parties have agreed that the conditional certification will be null and void, that the

Amended Complaint will be withdrawn, and that the original Complaints will remain

the operative pleadings in Plaintiffs’ cases.      Plaintiffs consulted with counsel for

Defendants, and Defendants do not oppose this motion.

       WHEREFORE, Plantiffs respectfully request that, effective upon entry of the

Preliminary Approval Order, the Court grant Plaintiffs’ motion for leave to file their

amended complaint and deem the attached Amended Complaint filed instanter and for

such further relief as this Court deems proper.

Dated: January 25, 2019


                                          Mitchell Garabedian (phv04676)
                                          garabedianlaw@msn.com
                                          William H. Gordon (phv04677)
                                          wgordon@garabedianlaw.com
                                          LAW OFFICES OF MITCHELL GARABEDIAN
                                          100 State Street, 6th Floor
                                          Boston, MA 02109
                                          Phone: (617) 523-6250

                                          /s/ Andrea Bierstein
                                          Paul J. Hanly, Jr. (phv04680)
                                          phanly@simmonsfirm.com
                                          Jayne Conroy (phv04679)
                                          jconroy@simmonsfirm.com
                                          Andrea Bierstein (phv04678)


                                             5
Case 3:13-cv-01132-RNC Document 1059 Filed 01/25/19 Page 6 of 7




                                  abierstein@simmonsfirm.com
                                  SIMMONS HANLY CONROY
                                  112 Madison Ave., 7th floor
                                  New York, New York 10016
                                  Phone: (212) 784-6400

                                  Attorneys for Plaintiffs and the Putative Class

                                  Steven J. Errante (ct04292)
                                  SErrante@ltke.com
                                  Marisa A. Bellair (ct23802)
                                  MBellair@ltke.com
                                  LYNCH, TRAUB, KEEFE, & ERRANTE, P.C.
                                  P.O. Box 1612
                                  52 Trumbull Street
                                  New Haven, CT 06510
                                  Phone: (203) 787-0275
                                  Fax: (203) 782-0278

                                  Attorneys for Plaintiffs




                                    6
Case 3:13-cv-01132-RNC Document 1059 Filed 01/25/19 Page 7 of 7




                                CERTIFICATE OF SERVICE
       I certify that on January 25, 2019, a copy of the foregoing document was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation of the

Court’s electronic filing system and by first-class mail to all parties who are unable to

accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access

this filing through the Court’s CM/ECF system.


       I further certify that on January 25, 2019, the foregoing document was sent by first-

class mail, postage prepaid, to:

                     (1) Counsel for Defendant Douglas Perlitz at the below address:
                           David T. Grudberg, Esq.
                           Carmody & Torrance, LLP
                           195 Church St.
                           PO Box 1950
                           New Haven, Conn. 06509-1950

                     (2) Defendant Haiti Fund, Inc. at the below address:
                            Haiti Fund, Inc.
                            c/o Mr. Michael McCooey
                            Chairman
                            475 Polly Park Road
                            Rye, NY 10580


                             /s/    Mitchell Garabedian
                                    Mitchell Garabedian




                                              7
